DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 19th, 2021 has been entered.
 
Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on May 19th, 2021 in response to the Final Office Action mailed on January 19th, 2021.  Per Applicant's response, Claim 1 has been amended.  Claims 3-4, 7-9, & 11 remain withdrawn due to a prior restriction requirement.  All other claims have been left in their previously-presented form.  Thus, Claims 1-2, 5-6, & 10 still remain pending for examination in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or remarks, and they will be addressed below.
	
Claim Rejections - 35 USC § 112
Claims 1-2, 5-6, & 10 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Applicant has provided the required corrections to the claims, thereby obviating the previous 112(b) rejections.


Response to Arguments
Applicant’s arguments, see pages 6-10, filed May 19th, 2021, with respect to the previous prior art rejections have been fully considered and are persuasive.  Therefore, the previous prior art rejections have been withdrawn. 

Election/Restrictions
Claims 1-2, 5-6, & 10 are found to be allowable. The election requirement, as set forth in the Office action mailed on May 12th, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The election requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the election requirement between Species A & B is hereby withdrawn.  Thus, Claims 3-4, 7-9, & 11, directed to non-elected Species B, are no longer withdrawn from consideration because these claim(s) require all the limitations of an allowable claim.
In view of the above noted withdrawal of the election requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-10 are allowed (Claims 3-4 & 7-9 being rejoined).
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard L. Byrne on June 2nd, 2021.
The application has been amended as follows: 

1.	A hydraulic machine comprising: a casing rotatably mounted relative to a shaft; a cylinder block provided with a plurality of pistons arranged in an internal volume of the casing; first brake means constrained to rotate with the casing; second brake means constrained to rotate with the shaft, and adapted to co-operate with the first brake means; a braking piston adapted to act on the first brake means or the second brake means, said braking piston being associated with return means tending to exert a force on the braking piston that acts on the first and/or second brake means so as to put the first and second brake means into contact; and a brake-release chamber adapted to be connected to a pressure force so as to apply a brake-release pressure selectively to the braking piston, thereby tending to oppose the force applied by the return means on the braking piston, so as to enable the first and second brake means to be separated, wherein a feed orifice introduces pressurized hydraulic fluid into the hydraulic machine at the brake-release chamber; a flushing channel arranged within the shaft so as to define a leakage flow between the brake-release chamber and an internal volume of the casing surrounded by the cylinder block, wherein the pressurized hydraulic fluid flows 

4.	The hydraulic machine according to claim 3, wherein the return means are configured so that when a pressure within the brake-release chamber exceeds a first pressure threshold value, the first brake means and the second brake means are disengaged, and wherein said check valve is rated to a rating value that is 

6.	The hydraulic machine according to claim 1, wherein the admission orifice is connected to a pressure source.

7.	The hydraulic machine according to claim 1, wherein the shaft is made up of 

11.	(Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments filed on May 19th, 2021 have overcome the previously applied prior art rejections.  In view of these 
In particular, the prior art fails to disclose a hydraulic machine having a rotatable casing, a shaft, a cylinder block with pistons, first and second brake means, a braking piston within a brake-release chamber, a brake piston return means forcing the first and second brake means into contact with each other, a feed orifice that introduces pressurized hydraulic fluid into the hydraulic machine at the brake-release chamber so as to separate the first and second brake means, and a flushing channel arranged within the shaft so as to define a leakage flow between the brake-release chamber and an internal volume of the casing surrounded by the cylinder block, wherein the pressurized hydraulic fluid flows from the brake-release chamber to the internal volume of the casing surrounded by the cylinder block such that the leakage flow acts to flush the internal volume of the casing surrounded by the cylinder block.  Thus, it is clear that the prior art falls far short of disclosing Applicant’s invention as now recited.  Therefore, the Examiner now finds Applicant’s recited invention to be novel and non-obvious over the prior art, and therefore, the application as a whole is now in proper condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC